Exhibit 10.37

 

 

AGREEMENT OF SALE AND PURCHASE

 

 

 

 

 

KENNEWICK TRIOS 2014 LLC (SELLER)

 

 

 

 

 

&

 

 

 

 

 

PHYSICIANS REALTY L.P. (BUYER)

 

 

 

 

 

PROPERTY:         TO-BE BUILT MOB LOCATED IN

 

 

    KENNEWICK, WA

 

 

 

 

 

EFFECTIVE DATE: November 18, 2014

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

CONTENTS

 

PAGE

 

 

 

1.

Agreement to Sell and Purchase

 

2

2.

Construction of MOB

3

3.

Purchase Price

4

4.

OPU Issuance

5

5.

Closing

6

6.

Title

6

7.

Representations and Warranties

7

8.

Conditions of Buyer’s Obligations

12

9.

Possession

17

10.

Prorations and Charges

18

11.

Condemnation; Rezoning, Historic Designation

19

12.

Default by Buyer

19

13.

Default by Seller

20

14.

Risk of Loss

20

15.

Brokerage

21

16.

Operation of the Property Prior to Closing

21

17.

Notice

22

18.

Indemnity by Seller

23

19.

Further Assurances

24

20.

Tax Treatment of Transaction

24

21.

Miscellaneous

25

22.

Disclosure

27

23.

Cooperation with S-X 3-14 Audit

27

 

EXHIBIT “A”

 

-

 

LEGAL DESCRIPTION

 

 

 

 

 

EXHIBIT “B”

 

-

 

ESCROW AGREEMENT

 

 

 

 

 

EXHIBIT “C”

 

-

 

ESTOPPEL CERTIFICATE

 

 

 

 

 

EXHIBIT “D”

 

-

 

LIST OF ANCILLARY DOCUMENTS

 

 

 

 

 

EXHIBIT “E”

 

-

 

NON-FOREIGN PERSON CERTIFICATION

 

 

 

 

 

EXHIBIT “F”

 

-

 

REPRESENTATION LETTER

 

 

 

 

 

EXHIBIT “G”

 

-

 

AUDIT INQUIRY LETTER

 

 

 

 

 

EXHIBIT “H”

 

-

 

AUDIT LETTER RESPONSE

 

 

 

 

 

Schedule 1(b)

 

 

 

List of Personal Property

 

 

 

 

 

Schedule 1(c)

 

 

 

List of Contract Rights

 

 

 

 

 

Schedule 1(d)

 

 

 

List of Records and Plans

 

ii

--------------------------------------------------------------------------------


 

Schedule 1(e)

 

 

 

List of Guarantees and Warranties

 

 

 

 

 

Schedule 1(f)

 

 

 

List of Licenses and Permits

 

 

 

 

 

Schedule 7(h)

 

 

 

Disclosure Materials

 

iii

--------------------------------------------------------------------------------


 

AGREEMENT OF SALE AND PURCHASE

 

THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”) is made by and between
KENNEWICK TRIOS 2014 LLC, a Wisconsin limited liability company (“Seller”), and
PHYSICIANS REALTY L.P., a Delaware limited partnership or its assignee or
nominee (“Buyer”).  This Agreement is to be effective as of the date on which
Buyer receives this Agreement and the Escrow Agreement (as defined below)
executed by Seller (the “Effective Date”).  Buyer shall provide Seller with
written notice of the Effective Date of this Agreement.

 

RECITALS

 

A.                                    Seller, as tenant, and Kennewick Public
Hospital District (“KPHD”), as landlord, entered into that certain Ground Lease
dated as of November 25, 2013 (the “Ground Lease”) for the land legally
described in the attached Exhibit “A” (the “Land”).

 

B.                                    Seller intends to construct and will be
the owner of a new approximately one hundred sixty thousand (160,000) rentable
square foot medical office building (the “MOB”), together with such other site
improvements as are necessary or desirable to own, operate and serve the MOB
(collectively, the “Site Improvements”) (the MOB and the Site Improvements are
collectively referred to as the “Improvements”).

 

C.                                    Seller, as landlord, and KPHD, as tenant,
have entered into that certain Medical Office Facility Lease dated as of
November 25, 2013 (the “Facility Lease”) with respect to the MOB, whereby upon
Completion (as defined in this Agreement) of the MOB and the Site Improvements,
Seller will lease to Master Tenant, and Master Tenant will lease from Seller,
the entire MOB.

 

D.                                    Seller has entered into a design build
contract with C.D. Smith Construction, Inc., (the “General Contractor”) to
design and construct the Improvements (the “Design Build Contract”), each in
accordance with the Design Build Contract and the Facility Lease.

 

E.                                     Seller desires to sell, among other
things, its leasehold estate in the Ground Lease, its fee interest in the
Improvements, and its leasehold interest in the Facility Lease, to Buyer, and
Buyer desires to purchase the Property from Seller, subject to and in accordance
with the terms and conditions set forth in this Agreement.

 

1

--------------------------------------------------------------------------------


 

AGREEMENTS

 

In consideration of the covenants and provisions contained herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.                                Agreement to Sell and Purchase.  Upon
completion of the MOB, Seller agrees to sell to Buyer, and Buyer agrees to
purchase from Seller the Property, subject to the terms and conditions of this
Agreement.  For the purposes of this Agreement, the term “Property” shall mean
and include the following:

 

(a)                         Seller’s fee interest in the Improvements and
Seller’s leasehold estate in the Ground Lease, together with all other land,
buildings, improvements, fixtures (including, without limitation, the
sprinkling, plumbing, heating, cooling, ventilating, air conditioning,
electrical, lighting and other systems), easements and all other right, title
and interest appurtenant and otherwise relating thereto (collectively, the “Real
Property”).

 

(b)                         All of Seller’s right, title and interest in and to
all of the personal property attached to or located on or used in connection
with the operation of the Real Property, if any, all of which are listed on
attached Schedule 1(b) (collectively, the “Personal Property”).

 

(c)                      All of Seller’s leasehold interest in and to the
Facility Lease.

 

(d)                         All of Seller’s right, title and interest in and to
all contracts and other agreements incident to the operation of the business
conducted on the Real Property, including, without limitation, management
contracts, on-site maintenance contracts, janitorial contracts, and leasing
commission agreements, if any; all of which are listed on attached Schedule
1(c) (collectively, the “Contract Rights”), except to the extent Buyer elects to
exclude any such item, pursuant to Section 8(d) of this Agreement.

 

(e)                          All of Seller’s right, title and interest in and to
all financial and other books and records maintained in connection with the
operation of the Real Property; all preliminary, final and proposed building
plans and specifications relating to the Real Property; and all surveys,
structural reviews, grading plans, topographical maps, architectural drawings
and engineering drawings (including, without limitation, the Plans and
Specifications), soils, seismic, geologic, environmental, and architectural
reports, studies, certificates, and similar documents relating to the Real
Property; all of which are listed on the attached Schedule 1(d) (collectively,
the “Records and Plans”).

 

(f)                           All of Seller’s right, title and interest in and
to all guarantees and warranties relating to the Property and the fixtures and
equipment located therein; all of which are listed on the attached Schedule
1(e), including, without limitation any construction warranty set forth in any
construction contract related to the Improvements (collectively, the
“Warranties”).

 

2

--------------------------------------------------------------------------------


 

(g)                          All of Seller’s right, title and interest in and to
all trade names, licenses, permits, certificates of occupancy, approvals,
dedications, subdivision maps, and entitlements issued, approved or granted by
governmental or quasi-governmental entities or otherwise relating to the
Property; and any and all development rights and other intangible rights,
titles, interests, privileges, and appurtenances owned by Seller and in any way
relating to or used in connection with the Property and/or the operation of the
business conducted on the Real Property; all of which are listed on the attached
Schedule 1(f) (collectively, the “Licenses and Permits”).

 

2.                                Construction of MOB.

 

(a)                         Seller warrants, covenants and agrees to construct
and install, with all commercially reasonable due diligence, the Improvements in
(i) a good and workmanlike manner, (ii) in accordance with the Plans and
Specifications, (iii) in accordance with all applicable government standards,
laws, ordinances, statutes, regulations and requirements and the Permitted
Exceptions (as defined in Section 6(a) below), (iv) with reasonable skill and
care consistent with industry standards for projects of similar scope and type
(the “Standard of Care”), and (v) in accordance with the requirements of the
Facility Lease, Development Agreement, the Ground Lease, and Master Plan (as
defined in the Development Agreement). Seller covenants and agrees to cause
Completion of the Improvements to occur on or prior to June 30, 2015 (the
“Completion Date”).  The terms “Completion” and “Force Majeure” shall each have
the meanings ascribed to such terms in the Facility Lease.

 

(b)                         In addition, Seller covenants and warrants to Buyer
that, in accordance with its Standard of Care, Seller will construct or cause
the General Contractor and its subcontractors to construct the Improvements:
(i) using new materials and equipment, unless otherwise approved by Buyer, and
(ii) so that when the Improvements are completed, it will be of good quality,
free from faults and defects. If within the longer of one (1) year after the
Completion Date, any period that may be required by the terms of any applicable
special warranty required by the Plans and Specifications, or the warranty
period for the Improvements provided by Seller to KPHD under the Facility Lease,
the Improvements or any part or element thereof is found to be defective or not
in accordance with the Plans and Specifications, the Facility Lease, the Ground
Lease, the Development Agreement or the Master Plan, then Seller shall correct
or cause the General Contractor (and/or other responsible subcontractor,
supplier or manufacturer, as may be applicable), at Seller’s sole expense, to
correct the same promptly after receipt of written notice from Buyer or KPHD to
do so, which obligation shall survive the Closing.

 

(c)                          The cost of designing and constructing the
Improvements will be borne solely by Seller, and Seller will pay in full and
when due all such costs. Seller shall not permit any mechanic’s liens,
materialmen’s liens or other liens to be placed upon the Real Property for any
work performed by or at the request of Seller.

 

(d)                         In the event Seller has not achieved Completion of
the Improvements by the Completion Date (as such date may be modified by Seller
and KPHD in accordance with the

 

3

--------------------------------------------------------------------------------


 

Facility Lease), then Buyer may, at any time after the Completion Date, deliver
written notice (a “Completion Date Notice”) to Seller.  The Completion Date
shall be subject to extensions for delays caused by Force Majeure; provided,
however, in the event that: (x) Completion of the Improvements has not occurred
by the date that is six (6) months after the Completion Date; or (y) Seller
ceases construction of the Improvements for more than one hundred twenty (120)
consecutive days following commencement of construction other than for reasons
of casualty or Force Majeure; or (z) a default under this Agreement has occurred
prior to Closing, then, in any such event, Buyer may, in its sole discretion, as
one of its remedies, elect to terminate its obligation to acquire the Property
upon written notice to Seller. Notwithstanding anything to the contrary set
forth in this Agreement, Buyer may, in its sole discretion, and by written
notice to Seller, extend the time requirements set forth in this Section.

 

3.                                Purchase Price.  The purchase price for the
Property is Sixty-Four Million and 00/100 Dollars ($64,000,000.00) (the
“Purchase Price”), payable by Buyer as follows:

 

(a)                         Two Million and 00/100 Dollars ($2,000,000.00) (the
“Deposit”), which at Buyer’s discretion may (i) be deposited by wire transfer
payable to First American Title Insurance Company (“Escrow Agent”), which sum
shall be delivered to Escrow Agent within three (3) business days following the
Effective Date in accordance with the Escrow Agreement attached hereto as
Exhibit “B” (the “Escrow Agreement”) and this Agreement pending consummation of
this transaction. Any interest earned on the Deposit, if deposited, shall be
paid to Buyer, unless Seller shall be entitled to the Deposit by reason of a
default by Buyer, in which case such interest shall be paid to Seller.  Upon
expiration of the Due Diligence Period, if Buyer has not terminated this
Agreement as provided herein, the Deposit shall become nonrefundable except in
the event of a Seller default.  Buyer’s Federal Tax I.D. Number is 80-0941870;
Seller’s Federal Tax I.D. Number is 46-4176058.

 

(b)                         An amount equal to the Purchase Price minus the
following shall be paid to Seller at Closing (as defined below) in cash:

 

(i)                         the Deposit;

 

(ii)                      any amounts, pursuant to Section 6(b), required to
correct Title Defects of an ascertainable monetary value which are paid by Buyer
or remain unpaid as of the Closing;

 

(iii)                   prorations and adjustments due from Seller pursuant to
Section 10;

 

(iv)                  to the extent unpaid as of the Closing, the brokerage fee
to be paid by Seller to the Broker pursuant to Section 15, if any (the Purchase
Price as adjusted pursuant to Sections 3(b)(i)-(iv), the “Net Purchase Price”);
and

 

(v)                     the Aggregate OPU Value.

 

4

--------------------------------------------------------------------------------


 

4.                                OPU Issuance; Closing Statement.

 

(a)                     Seller shall have the option to elect to receive the Net
Purchase Price in cash or in the form of Partnership Units designated as Common
Units (“OPUs”) of Physicians Realty L.P. (the “Operating Partnership”), a
Delaware limited partnership, which is the operating partnership of Physicians
Realty Trust, a Maryland real estate investment trust (“DOC”), or a combination
thereof; provided, however, Seller acknowledges and agrees that in order for the
option to receive OPUs to be available to Seller, Seller must elect to receive
at least One Million Dollars ($1,000,000) of the Net Purchase Price in OPUs and
that each member of Seller who elects to receive OPUs (each an “OPU Seller
Member” and collectively the “OPU Seller Members”) must agree to receive at
least One Hundred Thousand Dollars ($100,000) of Net Purchase Price in OPUs.  If
Seller elects to receive all or a portion of the Net Purchase Price in the form
of OPUs, then, on or before the expiration of the Due Diligence Period, Seller
shall notify Buyer in writing of such election and shall confirm for Buyer that
the foregoing requirements will be met.

 

(b)                     No later than three (3) business days prior to Closing,
Seller shall have delivered to Buyer, a Closing Statement calculated in
accordance with Section 3(b) (the “Closing Statement”) in mutually agreed form
accurately setting forth the financial terms of this transaction and a summary
of the Purchase Price and Net Purchase Price, including (i) legal name of each
OPU Seller Member, (ii) the amount of Net Purchase Price in U.S. dollars elected
to be received in OPUs by each OPU Seller Member (for each OPU Seller Member,
such amount the “Individual OPU Value”) and (ii) the aggregate U.S. dollar
amount of the Net Purchase Price elected to be received in OPUs on behalf of all
OPU Seller Members (such aggregate amount, the “Aggregate OPU Value”).

 

(c)                      In accordance with the provisions of this Agreement, at
the Closing, the Operating Partnership will issue to the Seller, a number of
OPUs equal to the sum of the number of OPUs allocable to all OPU Seller Members
determined by dividing each Individual OPU Value on the Closing Statement by the
DOC Trading Price (rounded to the nearest whole OPU). The “DOC Trading Price”
means the average per share closing price, rounded to two decimal points, of DOC
common stock on the New York Stock Exchange (as reported by the Wall Street
Journal website, http://quotes.wsj.com/DOC/historical-prices, or its successor)
for the period of three (3) consecutive trading days ending on the last full
trading day prior to the Closing Date. The Closing Statement will be updated
prior to the Closing in accordance with the requirements of this Section 4(c) to
list the number of OPUs attributable to each OPU Seller Member and granted to
Seller. Such updated Closing Statement shall be the final and binding allocation
of OPUs to OPU Seller Members and the Seller.

 

(d)                   Seller shall distribute the OPUs received on the Closing
Date to the OPU Seller Members in the amounts listed on the Closing Statement
within 90 days of the Closing Date. Seller shall notify Buyer of such
distribution within 5 days of its occurrence so that OPUs can be recorded in the
name of OPU Seller Members in the books and records of the Operating
Partnership. Such distribution from Seller to the OPU Seller Members shall be an
in-kind

 

5

--------------------------------------------------------------------------------


 

distribution occurring simultaneous to the distribution of the Net Purchase
Price to the members of Seller.

 

5.                                Closing.  Closing shall be held on the date
that is thirty (30) days after the later of: (i) the Completion Date, as may be
extended for Force Majeure, or (ii) the commencement of the payment of rent by
KPHD under the Facility Lease, provided Buyer has waived all of its conditions
to close as set forth in Section 8 (the “Closing Date”), or on such earlier date
as Buyer shall designate by at least five (5) days advance written notice to
Seller, and such Closing shall be an escrow closing with the Title Company (as
defined below) acting as the closing escrow agent (“Closing”). It is agreed that
the time of Closing and the obligation of Seller to deliver to Buyer the
conveyance instrument as may be required under applicable law (the “Conveyance
Instrument”) at Closing are of the essence of this Agreement.

 

6.                                Title.  From and after the Effective Date,
Buyer shall have the right to order a title insurance commitment prepared in
accordance with all of the terms and conditions of this Agreement (the “Title
Commitment”).

 

(a)                         The Title Commitment shall be prepared in accordance
with the current ALTA Form, issued by First American Title Insurance Company —
Milwaukee Office acceptable to Buyer (the “Title Company”), agreeing to issue,
upon recording of the Conveyance Instrument, an ALTA owner’s and leasehold title
insurance policy to Buyer and an ALTA Lender’s title insurance policy issued to
Buyer’s lender(s), if applicable, in the amount of the Purchase Price insuring
title to the Real Property to be in the condition called for by this Agreement
and containing a “fifty-year chain-of-title search,” a zoning endorsement on
ALTA Form 3.1 (with parking), a survey endorsement insuring that the survey
accurately depicts the Real Property (including boundaries, improvements,
easements and encroachments), a contiguity endorsement, an access endorsement,
an endorsement for “gap coverage,” a location endorsement and an owner’s
comprehensive endorsement, a utility facilities endorsement, and a tax parcel
endorsement.  Seller shall cause the Title Company at or prior to Closing to
down date the Title Commitment to the date and time of the recording of the
Conveyance Instrument and provide a “title mark-up” showing the final form of
the title insurance policy (including the above referenced endorsements) to be
issued, which mark-up shall obligate the Title Company to issue the final title
insurance policy in such form.  The title mark-up and final title insurance
policy shall be free from the standard requirements and exceptions and shall be
subject only to liens, encumbrances or exceptions specifically approved by Buyer
(the “Permitted Exceptions”). A written statement of the obligee of the amount
of any lien or encumbrance to be discharged by Seller shall be provided by
Seller within ten (10) days after the title evidence is furnished to Buyer. The
premium for the title policy and any fees for endorsements or other services
provided by the Title Company (other than the mortgagee policy, if any) shall be
paid by Seller on or before Closing.

 

(b)                         Title Defects. Within ten (10) days of Buyer’s
receipt of the latter of the Title Commitment or the Survey (as defined in
Section 8(g) below), Buyer shall object in writing to any condition of title not
satisfactory to Buyer, in Buyer’s sole discretion (hereinafter referred

 

6

--------------------------------------------------------------------------------


 

to as a “Title Defect”). If any objection is made, Seller shall have until prior
to Closing in which to exercise its best efforts to correct such Title Defect. 
Seller’s best efforts requirement in this Section shall, without limitation,
obligate Seller to cure any and all Title Defects of an ascertainable monetary
value.  If the Title Defect cannot be corrected prior to Closing despite
Seller’s best efforts, or as otherwise extended by agreement of Buyer and
Seller, Buyer may, at its option, (a) declare this Agreement null and void and
as a result Seller shall return the Deposit, together with all accrued interest
forthwith to Buyer or (b) elect to accept such title as Seller is able to convey
and proceed to Closing.  If Buyer fails to notify Seller that Buyer is
terminating this Agreement pursuant to this Section within ten (10) business
days of the expiration of the 10-day period, Buyer shall be deemed to have
selected option (b) in the previous sentence.

 

(c)                          Seller shall transfer to Buyer all of the Personal
Property free of all liens and encumbrances.  Seller shall, at Seller’s sole
cost and expense, at least three (3) days prior to Closing, deliver to Buyer
documentation from Uniform Commercial Code (“U.C.C.”) searches confirming that
there are no U.C.C. filings against Seller which would be a lien on the
Property, including the Personal Property, involved in this transaction. The
searches must be dated within fifteen (15) days prior to Closing.

 

(d)                         Construction Funding. Notwithstanding anything to
the contrary set forth herein or elsewhere, Seller shall cause any construction
financing and shall also cause any other payment for any construction of the
Improvements to be disbursed via the construction lender’s title company.  In
addition, prior to Closing, Seller hereby agrees to provide Buyer and the Title
Company copies (or originals if required by the Title Company) of full and
complete lien waivers from all general contractors, subcontractors, suppliers
and materialmen who have worked on the Improvements. Seller hereby agrees to
cause any exception to Buyer’s title insurance related to construction liens to
be deleted.

 

7.                                Representations and Warranties.  Seller
represents and warrants that all of Seller’s representations and warranties
relating to this Agreement are true, correct and complete as of the Effective
Date of this Agreement and shall be deemed reaffirmed as true, correct and
complete as of Closing. Seller acknowledges that the representations and
warranties made in this Agreement by Seller are a material inducement to Buyer’s
entering into this Agreement and purchasing the Property and that Buyer is
entitled to rely upon these representations and warranties despite any and all
investigation undertaken by Buyer. All of Seller’s representations and
warranties relating to this Agreement shall survive the Closing of the
transactions contemplated herein. Seller hereby indemnifies Buyer for any loss
or damage, including, without limitation thereto, reasonable attorney’s fees and
court costs occurring as a result of the breach of any representation, warranty
or covenant of Seller herein. In addition to any other representations and
warranties set forth in this Agreement, Seller hereby further represents,
warrants and covenants to Buyer as follows:

 

(a)                         Seller is the record owner of a valid leasehold
interest in the Real Property and will be the record owner of and hold good and
marketable fee simple title to the Improvements, and Seller has good title to
the Personal Property.  Seller is a validly organized

 

7

--------------------------------------------------------------------------------


 

and duly existing limited liability company organized under the laws of the
State of Wisconsin and has the power and authority to enter into this Agreement
and to consummate the transactions herein contemplated.

 

(b)                         Neither the execution and delivery of this
Agreement, nor compliance with the terms and conditions of this Agreement by
Seller, nor the consummation of the sale and conveyance of the Property to
Buyer, constitutes or will constitute a violation or breach of the operating
agreement of Seller, as the same may have been amended from time to time, or of
any agreement or other instrument to which Seller is a party, to which it is
subject or by which it is bound.

 

(c)                          The execution and delivery of this Agreement have
been approved by the members of Seller and no further action is required on the
part of Seller to consummate the transaction contemplated hereby. The person
executing this Agreement on behalf of Seller shall have all requisite authority
to execute this Agreement, and this Agreement, as executed, is valid, legal and
binding upon Seller. There are no proceedings pending or threatened by or
against Seller in bankruptcy, insolvency or reorganization in any state or
federal court.

 

(d)                         There are no management, employment, service,
equipment, supply, maintenance, water, sewer or other utility or concession
agreements or agreements with municipalities (including improvement or
development escrows or bonds) with respect to or affecting the Property which
will burden the Property or Buyer after Closing in any manner whatsoever, except
for instruments of record and the Ground Lease and Facility Lease.

 

(e)                          Seller has no knowledge of, and has received no
notice from, any governmental authority requiring any work, repairs,
construction, alterations or installations on or in connection with the
Property, or asserting any violation of any federal, state, county or municipal
laws, ordinances, codes, orders, regulations or requirements affecting any
portion of the Property, including, without limitation, the Americans with
Disabilities Act and any applicable environmental laws or regulations. There is
no action, suit or proceeding pending or, to the knowledge of Seller, threatened
against or affecting Seller or the Property or any portion thereof or relating
to or arising out of the ownership of the Property, in any court or before or by
any federal, state, county or municipal department, commission, board, bureau or
agency or other governmental instrumentality.

 

(f)                           No assessments or charges of any kind or nature
(deferred or otherwise) for any public improvements have been made against the
Property which remain unpaid, no improvements to the Property or any roads or
facilities abutting the Property have been made or ordered for which a lien,
assessment or charge can be filed or made, and Seller has no knowledge of any
plans for improvements by any governmental or quasi-governmental authority which
might result in a special assessment against the Property.  Seller has incurred
no obligations relating to the installation of or connection to any sanitary
sewers or storm sewers which shall be enforceable against the Property; and all
public improvements ordered, advertised, commenced

 

8

--------------------------------------------------------------------------------


 

or completed prior to the date of this Agreement shall be paid for in full by
Seller prior to Closing.

 

(g)                          All certificates of occupancy and licenses
necessary for operation of the Property, as presently conducted, have been
issued by all authorities having jurisdiction thereof; and all such certificates
of occupancy and licenses are in full force and effect. Seller has not received
any written notice of suspension or cancellation of any certificates of
occupancy or licenses.  There is no defective condition, structural or
otherwise, in the buildings or other improvements on the Real Property, or in
the buildings’ roof, heating, ventilating, air conditioning, mechanical,
plumbing, electrical systems and equipment, and other building systems and
equipment are in good condition and working order and adequate in quantity and
quality for the comfortable and normal operation of the Property.  Any defective
condition of which Seller gains knowledge after the Effective Date shall be
disclosed to Buyer promptly and shall be subject to Seller’s obligation to make
repairs as specifically set forth in this Agreement.

 

(h)                         Seller warrants, represents and covenants that, to
Seller’s knowledge:  (i) there has been no disposal, burial or placement of
Hazardous Substances (as defined below) on or about the Property; (ii) the
Property and Seller are not in violation of any Environmental Laws (as defined
below); and no other person or entity has used all or part of the Property or
any lands contiguous to the Property in violation of any Environmental Laws;
(iii) there is no contamination, pollution or danger of pollution resulting from
a condition on or under the Property, or on or under any lands in the vicinity
of the Property; (iv) there are no storage tanks on or under the Property;
(v) environmental conditions associated with the Property are in compliance with
all Environmental Laws; and (vi) Seller has disclosed to Buyer all information
in Seller’s possession relating to the environmental condition of the Property. 
Seller has not received any information from neighboring property owners
indicating they have any concerns about existing environmental conditions which
could affect the Property or suggesting they might look to Seller for
contribution to clean up such condition.

 

In the event Buyer shall discover such Hazardous Substances and/or violations of
Environmental Laws, tanks, other “recognized environmental condition” (as that
phrase is defined by the most recent American Society for Testing and Materials
practice standards) or other unsatisfactory environmental conditions (in Buyer’s
sole discretion) on the Property at any time prior to Closing, in addition to
its other rights and remedies at law or equity or under this Agreement, Buyer
shall have the right to terminate this Agreement upon written notice thereof to
Seller, whereupon Escrow Agent shall return the Deposit to Buyer together with
all interest thereon; and thereafter this Agreement shall be deemed void and
neither party shall have any further rights or obligations hereunder; provided,
however, that, if Seller had knowledge of such environmental condition and
failed to disclose the same to Buyer in breach of this Agreement, Seller shall
immediately reimburse Buyer for all Buyer’s costs and expenses incurred in
connection with the transaction contemplated by this Agreement.  The foregoing
reimbursement obligation of Seller shall survive on termination of this
Agreement by Buyer or Seller.  Notwithstanding anything to the contrary herein,
the effect of the representations and warranties made in this Subsection shall
not be diminished or deemed to be waived by any inspections, tests

 

9

--------------------------------------------------------------------------------


 

or investigations made by Buyer or its agents.

 

For purposes of this Agreement, the term “Environmental Law(s)” shall mean all
federal, state and local laws including statutes, regulations, codes and other
governmental standards, restrictions, rulings, judgments, orders and
requirements in effect now or at any time in the future or past relating to the
use, storage, disposal, release, emission, dispersal, spilling, leaking, burial,
migration, seepage, movement, discharge, management, investigation, remediation,
monitoring, regulation relating to air pollutants, water pollutants, process
wastewater, solid or hazardous waste, chemicals, gases, vapors, water
pollutants, groundwater, effluents, stormwater runoff, surface water runoff, the
environment, Hazardous Substances or employee health and safety, including, but
not limited to, the Federal Solid Waste Disposal Act, the Federal Clean Air Act,
the Federal Clean Water Act, the Federal Resource Conservation and Recovery Act
of 1976, the Federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Federal Hazardous Materials Transportation Act, the
Toxic Substance Control Act, the Occupational Safety and Health Act of 1970 (all
as the same may have been amended), regulations of the Environmental Protection
Agency, regulations of the Nuclear Regulatory Agency, and regulations of any
state department of natural resources or state environmental protection agency.

 

For purposes of this Agreement, the term “Hazardous Substance(s)” shall mean all
hazardous, toxic, flammable, explosive or radioactive substances, wastes and
materials; any pollutants or contaminants (including, but not limited to,
petroleum products, asbestos, raw materials and natural substances that include
hazardous constituents); and any other similar substances or materials that are
regulated under Environmental Laws

 

(i)                             At Closing, there shall be no leases, whether
oral or written, agreements of sale, options, rights of first refusal, rights of
first offer, tenancies, licenses or any other claims to possession or use
affecting the Property, except for the Ground Lease and the Facility Lease.

 

(j)                            The Ground Lease and Facility Lease are valid and
existing in full force and effect and have not been further amended, modified or
supplemented. To Seller’s knowledge, KPHD, as tenant, is not in default under
the Facility Lease. KPHD, as tenant under the Facility Lease, has not asserted
any claim of default or breach on the part of Seller, as landlord, under the
Facility Lease. Seller is not in default under the Ground Lease. KPHD, as
landlord under the Ground Lease, has not asserted any claim of default or breach
on the part of Seller, as tenant, under the Ground Lease. To Seller’s knowledge,
KPHD is not in default under the Ground Lease.

 

(k)                         The use of the Improvements and the Plans and
Specifications for the Improvements comply with the governing zoning laws and
ordinances and the Ground Lease. Seller has received no written notice of any
contemplated change in such zoning classification.

 

10

--------------------------------------------------------------------------------


 

(l)                             No brokerage or leasing commissions or other
compensation is or will be due or payable to any person, firm, corporation or
other entity with respect to or on account of the Facility Lease or any
expansions or renewals thereof.

 

(m)                     There are no pending or to Seller’s knowledge,
threatened condemnation or eminent domain proceedings affecting the Property or
any portion thereof, and there are no proposed actions by any governmental
agencies or authorities which have or may create a lien upon the Property or any
portion thereof.

 

(n)                         The Property is in full compliance with all federal,
state, county, municipal or other government standards, laws, ordinances,
statutes, regulations and requirements. The Property is in full compliance with
all applicable private restrictions, covenants, rules, standards and
requirements. No approvals from, or filings or recordings with, any person or
entity are required to create, subdivide or separate the Real Property from any
other parcel of land.

 

(o)                         Neither Seller nor KPHD is in default of its
respective obligations under either the Facility Lease or the Ground Lease, and
neither Seller nor KPHD have: (i) admitted in writing its inability to pay its
debts as they become due, (ii) filed a petition in bankruptcy, (iii) been
declared insolvent according to any law, (iv) made any general assignment for
the benefit of its creditors, (v) any petition filed against either party to
declare either bankrupt, (vi) entered an order or decree against either party
appointing a trustee, examiner or receiver of either party or the whole or
substantially all of its property, (vii) liquidated or dissolved, (viii) sold or
permitted the sale or divestiture of substantially all of its assets; or
(ix) have begun proceedings toward any of the foregoing (i)-(viii) ((i) through
(ix) individually and collectively, “Credit Event”).  If any Credit Event
occurs, then Buyer may, in its sole discretion, declare this Agreement null and
void and as a result Seller shall return the Deposit, together with all accrued
interest forthwith to Buyer.

 

(p)                         All licenses, permits, and other governmental
approvals necessary for the operation of the Property and the business conducted
thereon shall have been obtained and be in full force and effect at the time of
Closing.

 

(q)                         All work performed or materials furnished for
Property have been fully paid for, Seller shall deliver an affidavit to that
effect to the Title Company at Closing and Seller shall provide Buyer with
appropriate, full and complete lien waivers from any and all contractors,
sub-contractors, laborers or materialmen furnishing labor or material for the
improvement of the Real Property during the six months (or other applicable
period for the filing of liens) preceding the date of Closing.

 

(r)                            The Property constitutes substantially all of the
trade or business assets of Seller.

 

11

--------------------------------------------------------------------------------


 

(s)                           The Seller and each OPU Seller Member is and as of
the Closing Date will each be “Accredited Investors” within the meaning of
Rule 501 of Regulation D of the Securities Act of 1933, as amended.  The Seller
and each OPU Seller Member are not and as of the Closing Date will not be deemed
an “Underwriter” under Section 2(a)(11) of the Securities Act of 1933, as
amended.

 

8.                                Conditions of Buyer’s Obligations.  For the
purposes of this Agreement “Due Diligence Period” shall mean the thirty (30) day
period from and after the Effective Date.  The obligation of Buyer under this
Agreement to purchase the Property from Seller is contingent on the satisfaction
of the following conditions within each condition’s respective time-period (any
one of which may be waived in whole or in part by Buyer within each condition’s
time period):

 

(a)                         At Closing, all of the representations and
warranties by Seller set forth in this Agreement shall be true and correct in
all respects as though such representations and warranties were made at and as
of Closing, and Seller shall have performed, observed and complied with all
covenants, agreements and conditions required by this Agreement.

 

(b)                         Within the Due Diligence Period, Buyer reviewing and
verifying that the Facility Lease and the Ground Lease are in every respect
acceptable to Buyer, including, without limitation, that the net income from the
Property is at least Four Million Two Hundred Fifty Thousand and 00/100 Dollars
($4,250,000.00) and that at Closing, KPHD will be responsible for all
maintenance and property management of the Property and the payment of all
capital and operating expenses for the Property, including, without limitation,
property taxes, insurance and utilities. Seller shall also cause KPHD to execute
and deliver to Buyer, on or before the Closing Date, a duly executed original of
an estoppel certificate in the form attached hereto as Exhibit “C” (the
“Estoppel Certificate”).  If the Estoppel Certificate has not been delivered to
Buyer in the required form or in a form otherwise acceptable to Buyer on or
before the Closing Date, then Buyer, at its option, may terminate this Agreement
by delivering notice of such termination to Seller; and in such event the
Deposit and all accrued interest shall be returned to Buyer and this Agreement
thereupon shall become void and there shall be no further obligations or
liability on any of the parties hereto.

 

(c)                          No later than three (3) business days prior to the
Closing, each OPU Seller Member and Seller shall have executed and delivered to
the Operating Partnership, the documents listed on Exhibit “D” attached hereto
(the “Ancillary Documents”).

 

(d)                         Within the Due Diligence Period, Buyer verifying
that the Property (including the Plans and Specifications, the Ground Lease, the
Facility Lease, Contract Rights, Records and Plans, Warranties and Licenses and
Permits) is in every respect acceptable to Buyer based on an investigation and
review by Buyer, its agents and contractors of the Property, all information
that is required to be provided to Buyer by Seller pursuant to this Agreement
and all information that is available to Buyer relating to the Property and the
transactions contemplated herein, including, but not limited to, the Disclosure
Materials (as defined below).  If any Contract Rights are unacceptable to Buyer,
Buyer may elect to exclude any such items from the Property

 

12

--------------------------------------------------------------------------------


 

to be transferred hereunder by delivering written notice thereof to Seller no
later than the five (5) business days after the expiration of the Due Diligence
Period, and Seller shall terminate any such items, as applicable, with respect
to the Property as of the Closing.  This contingency shall also include, without
limitation, Buyer obtaining, at Buyer’s expense, a physical inspection of the
Property, which discloses no “Defects,” as that term is defined herein. For
purposes of this Agreement, a “Defect” is defined as a condition or conditions,
or evidence of a condition or conditions, that has the potential to: (i) impair
the health or safety of occupants of the Property; (ii) result in the violation
of any applicable public or private law, standard or covenant; or (iii) cost, in
the aggregate, an amount in excess of $5,000 to repair, correct, or remediate.

 

(e)                          Within the Due Diligence Period, Buyer obtaining,
at Buyer’s expense, written environmental assessments and/or evaluations of the
Property (including “Phase I” assessments and, if Buyer deems necessary, “Phase
II” assessments, including laboratory testing of soil, water and other
substances) from qualified environmental consultants of Buyer’s choice,
confirming that: (i) the Property complies with all Environmental Laws;
(ii) there are no liabilities (potential, contingent or otherwise) affecting the
Property arising under any Environmental Laws; (iii) there are no underground or
aboveground storage tanks, associated pipes or equipment located on or at the
Real Property; (iv) there are no Hazardous Substances on, under, at, in or
migrating to or from the Real Property; (v) no portion of the Real Property has
been designated as wetland, shoreland, floodplain or conservancy land; (vi) no
portion of the Real Property has been filled; and (viii) the Property is not
affected in any manner or degree by a “recognized environmental condition” (as
that phrase is defined by the most recent American Society for Testing and
Materials practice standards).

 

(f)                           Within the Due Diligence Period, Buyer verifying
to Buyer’s satisfaction that all applicable public and private laws, rules,
standards, covenants and requirements, including, without limitation, all
zoning, subdivision, building restrictions allow the construction of the
Improvements in accordance with the Plans and Specifications, and use
restrictions and all easements and matters of record, allow the conveyance of
the Property from Seller to Buyer, and are consistent with Buyer’s Intended Use;
Buyer obtaining, or Buyer verifying to Buyer’s satisfaction that Buyer will be
able to obtain, all public and private permits, certificates and other
approvals, consents and all variances, exemptions, waivers, zoning changes and
land divisions required for the conveyance of the Property from Seller to Buyer,
and Buyer’s Intended Use. The term “Buyer’s Intended Use” shall mean and
include, without limitation, medical and other healthcare related uses.

 

(g)                          Within the Due Diligence Period, Buyer obtaining a
current ALTA survey of the Property (the “Survey”) at Seller’s expense, that:
(aa) is satisfactory to Buyer in all respects (in Buyer’s sole discretion); (bb)
is prepared by a licensed, insured and qualified surveyor selected by Buyer;
(cc) is certified to Buyer, Buyer’s lender(s) (if any) and the applicable title
company; (dd) includes all Table A requirements, except Item 5 of Table A; (ee)
shows and discloses no encroachments onto the Property or over the boundaries of
the Property, and no easements or other matters that would affect Buyer’s
intended use of the Property; and (ff) is sufficient to remove the standard
title exceptions relating to surveys without adding any

 

13

--------------------------------------------------------------------------------


 

new exceptions.  In addition, the Survey shall locate all public utilities,
water courses, drains, sewers and roads (including vacated streets and alleys)
crossing or adjacent to the Property, and contain a acceptable certification by
the surveyor.  Notwithstanding anything to the contrary in this Agreement, if
Buyer, through no fault of its own, is unable to obtain the Survey in the form
required by this Agreement within the Due Diligence Period, then it shall have a
reasonable time thereafter to obtain such Survey.  After the Completion Date,
but before the Closing Date, Buyer may obtain an as-built Survey, at Buyer’s
expense, that shows no Title Defects.  Buyer shall have the right, at all
reasonable times prior to Closing and subject to rights of KPHD, to conduct
on-site inspections of the Property and physical inspections and tests of the
Property, to investigate the matters described in Section 8(a)-(i) and such
other matters it deems appropriate.

 

(h)                         Within five (5) business days of the Effective Date,
Seller shall deliver via e-mail to Buyer, attention Mr. Mark Theine at
mdt@docreit.com the items listed on Schedule 8(h) attached hereto and
incorporated by reference herein that are in Seller’s possession or control (the
“Disclosure Materials”).

 

(i)                             After the Completion Date, but before the
Closing Date, the Architect certifying to Buyer that the Improvements have been
constructed in accordance with the Plans and Specifications and applicable laws,
regulations, codes and ordinances, and the City of Kennewick, Washington issuing
a temporary certificate of occupancy in form and substance reasonably
satisfactory to Buyer, which will allow KPHD to occupy and use the MOB, and
Seller shall have a continuing obligation to obtain and deliver a permanent
certificate of occupancy after Closing, which obligation shall survive Closing.

 

(j)                            KPHD commencing the payment of rent under the
Facility Lease.

 

(k)                         At Closing, Seller shall deliver to Buyer duly
executed originals of the following:

 

(i)                                     The Conveyance Instrument, expressly
warranting that the Improvements are good, indefeasible, and in fee simple,
subject only to the Permitted Exceptions, duly executed and acknowledged by
Seller and in proper form for recording.

 

(ii)                                  A valid bill of sale for the Personal
Property, if any.

 

(iii)                               An assignment and assumption of the Facility
Lease and Ground Lease (including any guarantees and security deposits) in form
satisfactory to Buyer’s counsel, duly executed and acknowledged, assigning to
Buyer all of Seller’s right, title and interest in and to the Ground Lease and
the Facility Lease, together with a letter addressed to KPHD informing it of the
sale (the “Tenant Notice Letter”). The Tenant Notice Letter shall be in form and
substance reasonably satisfactory to, and approved in writing by, Buyer. The
foregoing assignment shall include an indemnification from Seller to Buyer
against liability for claims asserted against Buyer under the Facility Lease and
the Ground Lease for events occurring prior to Closing, including without
limitation, by reason of any underpayment or overpayment of

 

14

--------------------------------------------------------------------------------


 

operating expenses for the Property prior to Closing as set forth in Section 10
of this Agreement, and an indemnification from Buyer to Seller against liability
for claims asserted against Seller for events occurring after Closing.

 

(iv)                              A Non-foreign Person Certification in the form
attached hereto as Exhibit “F”, as required under Section 1445 of the Internal
Revenue Code.

 

(v)                                 An assignment in form and substance mutually
satisfactory to Seller and Buyer, duly executed by Seller, assigning to Buyer
all of Seller’s right, title and interest in and to the Contract Rights,
Licenses and Permits, Records and Plans, Warranties and any other permits,
licenses, plans, authorizations and approvals relating to ownership, operation
or occupancy of the Property.

 

(vi)                              A certificate certifying that the
representations and warranties of Seller, as set forth in this Agreement, are
true and correct in all respects as of the Closing and shall survive Closing.

 

(vii)                           A tax certificate and agreement from each of the
members of Seller stating (A) that each such member receiving a portion of the
Purchase Price in cash consents to treat the transaction contemplated by this
Agreement, to the extent of the amount of cash received, as a sale of the
applicable portion of such member’s interest in Seller pursuant to
Section 1.708-1(c)(4); (B) that each such member acknowledges and agrees that
the transactions contemplated by this Agreement will, for United States federal
income tax purposes, be treated as an “assets-over” merger of Seller into Buyer
within the meaning of Section 1.708-1(c)(3)(i) of the Treasury regulations (the
“Regulations”) promulgated under the Internal Revenue Code of 1986, as amended
(the “Code”) with Buyer being treated as the continuing limited liability
company and Seller being treated as the terminated limited liability company and
(C) that each such member agrees to file their tax returns in a manner
consistent with the provisions of Section 20 of this Agreement.

 

(vii)                           Notwithstanding anything to the contrary in this
Agreement, Seller shall provide Buyer original and complete waivers of any and
all existing rights of first refusal, rights of first offer, options to
purchase, or any other similar rights (including, but not limited to, any and
all consents), executed by the necessary parties, so that Seller is able to
freely transfer the Property to Buyer unencumbered by such rights.

 

(viii)                        Originals of the following instruments, documents
and other items (or copies if originals are unavailable), all certified (as
applicable) by Seller as true and complete to the best knowledge of Seller:

 

(A)                               All certificates of occupancy (and any
required governmental approvals in connection with the transfer of the
Property), licenses, plans, permits, authorizations and approvals required by
law and issued by all governmental authorities having jurisdiction over the
Property;

 

15

--------------------------------------------------------------------------------


 

(B)                               the Facility Lease;

 

(C)                               the Ground Lease;

 

(D)                               the Estoppel Certificate;

 

(E)                                the Ancillary Documents executed by Seller
and each OPU Seller Member;

 

(F)                                 all building records in Seller’s possession
or control with respect to the Property;

 

(G)                               each bill of current real estate taxes, sewer
charges and assessments, water charges and other utilities, together with proof
of payment thereof (to the extent same have been paid);

 

(H)                              the Warranties (including, without limitation,
any construction warranty);

 

(I)                                   all keys and combinations to locks at the
Property, all plans, specifications, site plans, equipment manuals, technical
data and other documentation relating to the building systems, equipment and any
other personal property forming part of the Property or any portion thereof in
the possession of Seller or any property manager(s);

 

(J)                                   an affidavit of title in favor of Buyer
and Buyer’s title insurer, together with such other affidavits as are required
by Buyer’s title insurer, in the forms used by such title insurance company;

 

(K)                              an owner’s policy of title insurance using the
most current ALTA Policy Form or a binding, unconditioned “mark-up” of the Title
Commitment, each or either showing title to the Property to be in the condition
required by Section 4 hereof;

 

(L)                                a Closing Statement accurately setting forth
the financial terms of this transaction and a summary of the Purchase Price and
Net Purchase Price (the “Closing Statement”); and

 

(M)                            such other documents as may be reasonably
required to consummate this transaction in accordance with this Agreement; and

 

(N)                               Such documentation necessary to transfer any
irrevocable letters of credit provided by KPHD under the Facility Lease.

 

16

--------------------------------------------------------------------------------


 

(l)                             Within thirty (30) days prior to the Completion
Date, Seller shall provide written notice to Buyer and Buyer shall have the
right, from and after receipt of such notice (an up to the Closing) to conduct
on-site inspections of the Property and physical inspections and tests of the
Property (including the Improvements) and to obtain updates to the Title
Commitment, Survey, Phase I and Phase II Reports, and other due diligence
reports Buyer obtains in connection with the conditions contained in this
Section.  If in the course of doing so Buyer for the first time discovers or
becomes aware of a new defect, issue or other matter that is not satisfactory to
Buyer in its reasonable discretion (“New Due Diligence Matter”), then Buyer may,
at its option, (a) declare this Agreement null and void and as a result Seller
shall return the Deposit, together with all accrued interest forthwith to Buyer,
or (b) elect to proceed to Closing.

 

(m)                     After the Completion Date, but prior to Closing, if
Buyer discovers new Title Defects in connection with its update of the Title
Commitment and/or Survey, then Buyer may provide Seller notice and an
opportunity to cure such new Title Defects.  If Seller is not reasonably able to
cure such new Title Defects prior to the Closing Date, Buyer may, at its option,
(a) declare this Agreement null and void and as a result Seller shall return the
Deposit together with all accrued interest forthwith to Buyer, or (b) elect to
accept such title as Seller is able to convey and proceed to Closing.

 

Unless all of the foregoing conditions contained in this Section are satisfied
and completed within each condition’s applicable time period, or if no time
period is specified, prior to or at Closing, Buyer, at its election (in its sole
discretion), may, either:  (i) extend the date for Closing until such conditions
are satisfied; or (ii) terminate this Agreement and have the Deposit refunded
together with accrued interest (provided, however, that termination and refund
of the Deposit shall not be Buyer’s exclusive remedy); or (iii) waive in writing
the satisfaction of any such condition or conditions, in which event this
Agreement shall be read as if such condition or conditions no longer existed.

 

Notwithstanding anything to the contrary contained in this Agreement, Buyer
shall have the right to terminate this Agreement for any reason or no reason
whatsoever, in Buyer’s sole and absolute discretion, upon written notice to
Seller on or before the expiration of the Due Diligence Period, and thereupon
this Agreement shall terminate, the Deposit, together with accrued interest
shall be refunded to Buyer and neither party shall have any further rights or
obligations hereunder, except as expressly provided herein.

 

9.                                Possession.  Possession of the Property shall
be given to Buyer at Closing unoccupied and free of any leases except the
Facility Lease.  Prior to Closing hereunder, Seller shall clean the Property of
trash, debris, equipment, vehicles, toxic materials, and signs (except to the
extent such signs are specifically permitted in the Facility Lease or consented
to in writing by Buyer), whether on the surface or buried below.

 

17

--------------------------------------------------------------------------------


 

10.        Prorations and Charges.

 

(a)                         All general real estate and personal property taxes
shall be prorated through the day before the Closing based on the taxes for the
year that the Closing is in, if known, otherwise on the prior year’s taxes. 
Seller shall be responsible for all real estate taxes through the day prior to
the Closing.  In the event taxes are prorated on the prior year’s taxes, the
parties agree to reprorate taxes when the taxes for the current year are known,
and the parties agree to make such payment between themselves to effectuate such
reproration.  Assessments of any kind (general, special or otherwise) levied or
to be levied, if any, for work on site actually commenced or announced (by
either a private individual or entity or a governmental entity) prior to Closing
shall be paid by Seller at or prior to Closing.  All other assessments shall be
paid by Buyer if this transaction is consummated.

 

(b)                         In addition, the following items shall be prorated
through the day before Closing and shown as credits to Buyer on the Closing
Statement, as applicable: all rents and other payments payable to Seller under
the Facility Lease (regardless of whether such payments have actually been made
to Seller); all utility charges (as applicable), including, but not limited to,
sewer, water, electricity, gas, telephone and other private and municipal
charges (collectively “Utility Charges”).  Seller shall be responsible for
obtaining all necessary billing information for the Utility Charges in order to
accurately reflect the same on the Closing Statement.  Seller shall be
responsible for collecting any rents or other payments payable to Seller under
the Facility Lease regardless of whether Buyer has received a credit against the
Purchase Price related to such unpaid amounts owed to Seller.  Income derived
from the Property that is earned as of the day of Closing shall accrue to the
benefit of Buyer.

 

(c)                          At Closing, Seller shall pay to Buyer any and all
funds paid to Seller by KPHD on account of additional rent items not yet due and
payable by Seller, such as tax and insurance escrows.  Seller shall make such
payment in the form of a credit against the Purchase Price in favor of Buyer.

 

(d)                         Seller shall pay all transfer taxes associated with
the conveyance of the Property and all recording fees customarily paid by
Sellers in the locality where the Property is located.  Seller shall be
responsible for the payment of title fees and premiums associated with the Title
Policy.  All other closing expenses shall be allocated between the parties in
the customary manner for sales of real property in the locality where the
Property is located. Each party is responsible for paying its own respective
attorneys’ fees incurred in negotiating, preparing and closing the transaction
contemplated by this Agreement.

 

(e)                          All rights, privileges, income, rents, liabilities,
obligations, expenses and costs relating to the assignment and transfer of the
Contract Rights, Records and Plans, Warranties and Licenses and Permits shall be
paid by Seller at Closing, if any.

 

(f)                           Any and all other normal, on-going operating
expenses attributable to the Property, except to the extent any of the same
relate to the Contract Rights excluded from the Property pursuant to
Section 8(d) of this Agreement, shall be prorated between the parties through
the day before Closing.

 

18

--------------------------------------------------------------------------------


 

(g)                          Within ninety (90) days after the Closing, Buyer
and Seller shall reconcile all of the foregoing payments and prorations based on
actual bills or invoices received after the Closing, but only if the prorations
or payments were based on an estimate and not actual current bills or invoices. 
In the event that any item of income, charge, or expense cannot be reconciled
accurately within such 90-day period, the Buyer and Seller hereby agree to delay
such reconciliation until a date when it can be accurately completed.  Any party
owing to the other party any amount ascertained by the required reconciliations
shall promptly, but in no event later than fifteen (15) business days after the
date of the applicable reconciliation, pay the other party  such amount.  The
obligations set forth in this Section 10(g) shall survive Closing.

 

As applicable, all of the foregoing items set forth in this Section 10, unless
otherwise expressly stated, shall be prorated between the parties as of midnight
of the day before Closing.

 

11.                         Condemnation; Rezoning, Historic Designation. 
Seller represents and warrants that Seller has not heretofore received any
notice of any eminent domain or condemnation proceeding in connection with the
Property.  If prior to Closing any such eminent domain or condemnation
proceeding is commenced or any change is made, or proposed to be made to:
(i) any portion or all of the Property; (ii) the current means of ingress and
egress to the Property; or (iii) to the roads or driveways adjoining the
Property, Seller agrees immediately to notify Buyer in writing thereof.  Buyer
then shall have the right, at Buyer’s option, to terminate this Agreement by
giving written notice to Seller prior to Closing.  If Buyer elects to terminate
this Agreement pursuant to the terms set forth in this Section 11, then the
Deposit, shall be immediately returned to Buyer together with all accrued
interest, Buyer and Seller shall be released from any further liability
hereunder and this Agreement shall be null and void.  If Buyer does not so
terminate this Agreement, Buyer shall proceed to Closing hereunder as if no such
proceeding had commenced and will pay Seller the full Purchase Price in
accordance with this Agreement, and Seller shall assign to Buyer all of its
right, title and interest in and to any compensation for such condemnation. 
Seller shall not negotiate or settle any claims for compensation prior to
Closing, and Buyer shall have the sole right (in the name of Buyer or Seller or
both) to negotiate for, to agree to, and to contest all offers and awards.

 

If, prior to closing, there is a designation of the Real Property (and/or any
improvement located thereon) or any portion thereof as a historic structure or
other historic designation, or is threatened, commenced or finalized, or there
is a threatened, commenced or finalized rezoning of the Real Property, Seller
shall promptly notify Buyer, and Buyer may elect to terminate this Agreement
prior to Closing, in which event the Deposit and all accrued interest thereon
shall be returned forthwith to Buyer, Buyer and Seller shall be released from
any further liability hereunder and this Agreement shall be null and void. If
Buyer does not elect to terminate this Agreement, this Agreement shall remain in
full force and effect and at Closing Seller shall assign to Buyer all Seller’s
right, title and interest in and to any dollars paid by the governmental
authority (if any) in connection with the rezoning of the Real Property or
historic designation.

 

12.                         Default by Buyer.  If Buyer, without the right to do
so and in default of its obligations hereunder, fails to complete Closing as to
the Property, the Deposit and all accrued

 

19

--------------------------------------------------------------------------------


 

interest shall be paid to Seller.  Such payment of the Deposit and all accrued
interest to Seller shall be deemed to be liquidated damages for Buyer’s default
and the receipt of same shall be Seller’s exclusive and sole remedy; and Seller
hereby waives any right to recover the balance of the Purchase Price, or any
part thereof, and the right to pursue any other remedy permitted at law or in
equity against Buyer.  The parties agree that it would be impracticable and
extremely difficult to ascertain the actual damages suffered by Seller as a
result of Buyer’s failure to complete the purchase of the Property pursuant to
this Agreement, and that under the circumstances existing as of the date of this
Agreement, the liquidated damages provided for in this Section represent a
reasonable estimate of the damages which Seller will incur as a result of such
failure.  The parties acknowledge that the payment of such liquidated damages is
not intended as a forfeiture or penalty under any legal or equitable theory, but
is intended to constitute liquidated damages to Seller.

 

13.                         Default by Seller. If Seller defaults in the
performance of any obligation contained in this Agreement or, without the right
to do so and in default of its obligations hereunder, fails to complete Closing,
the Deposit and all accrued interest shall be returned to Buyer, and Seller
shall reimburse Buyer for all of Buyer’s reasonable costs incurred in connection
with the transaction contemplated by this Agreement.  Alternatively, Buyer shall
have the right to seek specific performance of Seller’s obligations under this
Agreement.  Seller waives the right to assert the defense of lack of mutuality
in any action for specific performance instituted by Buyer.  Seller shall have
no right to cure any default.

 

14.                         Risk of Loss.

 

Seller shall bear the risk of all loss or damage to the Property from all causes
until Closing.  Seller represents that it has, and will maintain pending
Closing, a builder’s risk policy and a policy of fire and extended coverage
insurance in at least the full amount of the replacement cost of all buildings
and improvements located on the Property.  Seller will cause the insurer to add
Buyer’s name to the policy as an additional insured, as its interest may
appear.  Seller will deliver to Buyer within five (5) days after the Effective
Date a certificate issued by such insurer evidencing that such policy is in
effect, that it will not be canceled without at least thirty (30) days prior
notice to Buyer and that Buyer has been named as an additional named insured
thereunder.  If at any time prior to Closing any portion of the Property is
destroyed or damaged as a result of fire or any other casualty whatsoever,
Seller shall promptly give written notice thereof to Buyer and Buyer shall have
the right:  (i) to terminate this Agreement by written notice to Seller,
whereupon Escrow Agent shall return the Deposit (with any accrued interest), to
Buyer, and thereafter this Agreement shall be void and neither party shall have
any further rights or obligations hereunder; or (ii) to proceed with this
Agreement and to notify Seller that, at Buyer’s sole option, Seller either
shall:  (A) use any available insurance proceeds to restore the Property prior
to Closing to its condition as of the Effective Date, and if there are any
excess insurance proceeds after completion of such restoration, Seller shall
promptly deposit same in escrow with Escrow Agent and such funds, together

 

20

--------------------------------------------------------------------------------


 

with any interest thereon, shall be disbursed to Buyer at Closing; or (B) in
lieu of restoration, prior to Closing, clear the site of debris and deposit all
remaining insurance proceeds in escrow with Escrow Agent and such funds,
together with interest thereon, shall be disbursed to Buyer at Closing.  All
unpaid claims and rights in connection with any such losses shall be assigned to
Buyer at Closing without in any manner affecting the Purchase Price.  In the
event Buyer elects to proceed under clause (ii)(A) or (ii)(B) above, Seller
shall either expend the deductible amount provided for in such insurance
coverage in making such restoration or clearing the Property, as the case may
be, or give Buyer a credit therefore against the Purchase Price.

 

15.                         Brokerage.  Each party represents and warrants to
the other that neither has dealt with any broker, agent, finder or other
intermediary in connection with this sale and purchase. Seller agrees to
indemnify, defend and hold Buyer harmless from and against any broker’s claim
arising from any breach by Seller of Seller’s representation and warranty in
this Section 15.  Buyer agrees to indemnify, defend and hold Seller harmless
from and against any broker’s claim arising from any breach by Buyer of Buyer’s
representation and warranty in this Section 15.

 

16.                         Operation of the Property Prior to Closing.  Prior
to Closing:

 

(a)                         Upon reasonable notice, Buyer, its accountants,
architects, attorneys, engineers, contractors and other representatives shall be
afforded access to:  (i)  the Property to inspect, measure, appraise, test and
make surveys of the Property, including, but not limited to, all activities
necessary to satisfy the contingencies set forth in this Section 16 and
elsewhere in this Agreement; and (ii) all books, records and files relating to
the Property.  Buyer shall have the right, at Buyer’s expense, to make copies of
all such books and records, including, without limitation, all books and records
relating to increases in real estate taxes, building and operations maintenance
costs; provided, however, that Buyer shall return all copies of such books and
records if Closing does not occur under this Agreement.  Buyer shall not
interfere unreasonably with the operation of the Property and shall restore any
area on the Property disturbed in the course of Buyer’s testing to the
conditions existing prior to any tests conducted by Buyer.

 

(b)                         Seller shall comply with all of the obligations of
Seller, as landlord under the  Facility Lease, and all other agreements and
contractual arrangements affecting the Property by which Seller is bound.

 

(c)                          Seller shall promptly notify Buyer of Seller’s
receipt of any notice from any party alleging that Seller is in default of its
obligations under the  Facility Lease, the Ground Lease, or any permit or
agreement affecting the Property, or any portion or portions thereof.

 

(d)                         No contract for or on behalf of or affecting the
Property shall be negotiated or entered into which cannot be terminated by
Seller prior to Closing without charge, cost, penalty or premium.

 

(e)                          Seller shall not enter into any new leases for any
portion of the Property.  Further, except with the prior written consent of
Buyer, Seller shall not amend, modify, extend, terminate, and accept surrender
of the Facility Lease or the Ground Lease. Seller shall not accept any rental
more than one (1) month in advance or accelerate the rent due to any default
under the

 

21

--------------------------------------------------------------------------------


 

Facility Lease; provided, however, Seller may enforce all rights and remedies
under the Facility Lease, including drawing on any letter of credit if KPHD
defaults under the Facility Lease.

 

(f)                           From the Effective Date until Closing, Seller
shall maintain the Contract Rights, Records and Plans, Warranties, and Licenses
and Permits in full force and effect as applicable and shall not terminate,
modify or waive any provision thereof, except in the ordinary course of business
as part of the construction of the Improvements.  Seller shall provide Buyer
with copies of any notices it is required to provide to KPHD under the Facility
Lease and Seller shall also provide Buyer with copies of any notices it is
required to provide any lender who is providing construction financing for the
construction of the MOB. Seller shall not enter into any new contracts or
agreements relating to the Property without Buyer’s prior written consent,
unless such agreements are pursuant to the Facility Lease or necessarily
required thereunder.

 

17.                         Notice.  All notices, requests and other
communications under this Agreement shall be in writing and shall be delivered:
(i) in person; or (ii) by registered or certified mail, return receipt
requested; or (iii) by recognized overnight delivery service providing positive
tracking of items (for example, Federal Express); or (iv) by electronic
transmission (so long as one of methods (i), (ii) or (iii) are simultaneously
utilized) addressed as follows or at such other address of which Seller or Buyer
shall have given notice as herein provided:

 

22

--------------------------------------------------------------------------------


 

If intended for Seller:

 

Kennewick Trios 2014 LLC

6737 W. Washington St., Suite 3245

Milwaukee, WI 53214

Attention: Mark Theder

Email: mtheder@summitsmith.com

 

with a copy to:

 

Attorney Mike P. Fortune

101 Camelot Drive, Suite One

Fond du Lac, WI 54935

Email: fortunelaw@mpfortunelaw.com

 

If intended for Buyer:

 

Physicians Realty L.P.

735 North Water Street, Suite 1000

Milwaukee, WI 53202

Attention: John W. Sweet, Chief Investment Officer

Email: jws@docreit.com

 

with a copy to:

 

Davis & Kuelthau, s.c.

111 East Kilbourn Avenue, Suite 1400

Milwaukee, Wisconsin 53202

Attention: Bradley D. Page, Esq.

Email: bpage@dkattorneys.com

 

All such notices, requests and other communications shall be deemed to have been
sufficiently given for all purposes hereof only upon receipt by the party to
whom such notice is sent. Notices by the parties may be given on their behalf by
their respective attorneys.

 

18.                         Indemnity by Seller.

 

(a)                         Seller agrees to indemnify and hold harmless Buyer
and its officers, agents, employees, and tenants from and against, and to
reimburse Buyer with respect to any and all claims, demands, causes of action,
losses, damages, liabilities, costs and expenses (including attorneys’ fees and
court costs) asserted against or incurred by Buyer by reason of or arising out
of: (a) a breach of any representation or warranty of Seller set forth in this
Agreement; (b) the failure of Seller to perform any obligation required by this
Agreement to be performed by it; and (c) the ownership, maintenance, operation,
management and use of the Property prior to Closing,

 

23

--------------------------------------------------------------------------------


 

including without limitation any payment or nonpayment on account of the
operating expenses for the Property by the tenants under any leases.

 

(b)                         In addition to the indemnity in Subsection 18(a),
Seller shall also indemnify and hold Buyer, its officers, agents, employees, and
tenants harmless from and against any and all damages claims, demands, causes of
action, losses, liabilities, costs and expenses (including attorneys’ fees and
court costs) asserted against or incurred by Buyer resulting in any way from:
(i) the Property not complying (at any time prior to Closing) with any
Environmental Law governing the Property and the condition of its soil, subsoil,
ground water, and other related aspects of the Property; and (ii) any migration
“off-site” of Hazardous Substances from or through the Property prior to
Closing; and (iii) any spills, leaks, seepage, migration, burial, remediation,
emission, or discharge of Hazardous Substances caused or permitted by Seller,
its agents, employees, invitees or tenants that occurs or occurred on or into
the Property prior to Closing and that continues to remain on the Property or
that migrates, leaches, seeps or otherwise is transported through soil, air or
water (of any kind) on or off of the Property after Closing.

 

(c)                                  Buyer agrees to indemnify and hold harmless
Seller and its officers, agents, employees, and tenants from and against, and to
reimburse Seller with respect to any and all claims, demands, causes of action,
losses, damages, liabilities, costs and expenses (including attorneys’ fees and
court costs) asserted against or incurred by Seller by reason of or arising out
of: (a) a breach of any representation or warranty of Buyer set forth in this
Agreement; (b) the failure of Buyer to perform any obligation required by this
Agreement to be performed by it; (c) the ownership, maintenance, operation,
management and use of the Property after Closing; and (d) Buyer’s access to the
Property for the purpose of making such investigations, inspections, tests,
assessments, surveys and the like in accordance with Section 8 of this
Agreement.

 

19.                         Further Assurances.  After Closing, at Buyer’s sole
cost and expense, Seller shall execute, acknowledge and deliver, for no further
consideration, all assignments, transfers, deeds and other documents as Buyer
may reasonably request to vest in Buyer and perfect Buyer’s right, title and
interest in and to the Property.

 

20.                         Tax Treatment of Transaction.

 

(a)                                 Seller and Buyer hereby acknowledge and
agree that the transaction contemplated by this Agreement will, for United
States federal income tax purposes, be treated as an “assets-over” merger of
Seller into Buyer within the meaning of Section 1.708-1(c)(3)(i) of the
Regulations with Buyer being treated as the continuing partnership and Seller
being treated as the terminated partnership.  Seller will be treated as
transferring all of its assets to Buyer in exchange for OPUs and cash with
Seller then liquidating and (i) pursuant to Section 1.708-1(c)(4) of the
Regulations, the members of Seller will be treated as selling a portion of their
respective interests in Seller to the extent (but only to the extent) of the
cash received by each such member, while (ii) the portion of Seller’s assets not
deemed to be purchased pursuant to clause (i) will be deemed to be contributed
to Buyer in exchange for the OPUs.  Buyer shall make an election pursuant to
Section 754 of the Code with respect to the portion of the interests in Seller
which Buyer is deemed to purchase pursuant to the preceding sentence. To the
extent

 

24

--------------------------------------------------------------------------------


 

that Buyer is not deemed to purchase interests in Seller pursuant to this
Section 19, the transaction shall, for United States federal income tax
purposes, be treated as a non-taxable transfer of property by Seller to Buyer in
exchange for OPUs pursuant to Section 721 of the Code.  Seller agrees to wind
up, dissolve and transfer the Net Purchase Price, including OPUs, to its OPU
Seller Members at least seventy (75) days following but not more than ninety
(90) days following the Closing Date.  Seller and Buyer will file their tax
return on a basis consistent with the foregoing.

 

(b)                                 Seller has timely filed all tax returns
relating to the Property that it was required to file in accordance with
applicable laws (taking into account any valid extensions of time for filing),
and each such tax return is accurate and complete in all material respects. 
Seller has timely paid all taxes due with respect to the taxable periods covered
by such tax returns and all other taxes arising in connection with or relating
to the Property (whether or not shown on any tax return).  Seller has not
requested any extension of time within which to file any tax return relating to
the Property which has not since been filed.  Seller does not and will not have
additional liability for taxes with respect to any tax return which was required
by applicable laws to be filed on or before the Closing Date. There are no liens
on any of the assets of Seller that arose in connection with any failure or
alleged failure (whether or not in writing) to pay any tax.  All taxes arising
in connection with or relating to the Property that Seller is required by law to
withhold or collect (including sales and use taxes and amounts required to be
withheld or collected in connection with any amount paid or owing to any
employee, independent contractor, creditor or other person) have been duly
withheld or collected and, to the extent required by applicable law, have been
paid over to the proper taxing authority.  No tax audits or other tax
proceedings with respect to taxes arising in connection with or relating to the
Property are pending or being conducted, nor has Seller received any notice from
any governmental authority that any such audit or other tax proceeding is
pending, threatened or contemplated.  There is no claim or assessment pending,
or threatened against Seller for any alleged deficiency in taxes arising in
connection with or relating to the Property.  Seller does not have any tax
liabilities (whether due or to become due) with respect to the Property,
Seller’s operations or Seller’s assets, that will be required under local laws
or otherwise to be assumed by Buyer.  Seller has not waived any statute of
limitations with respect to taxes arising in connection with or relating to the
Property or agreed to an extension of time with respect to any tax assessment or
deficiency arising in connection with or relating to the Property.  Seller is
not a party to, or bound by, any tax allocation or sharing agreement, tax
indemnity obligation or similar contract or practice with respect to taxes
arising in connection with or relating to the Property.  Seller has not made any
election to be excluded from the provisions of subchapter K of the Code or to be
taxable as a corporation.  Seller has not entered into any “reportable
transaction” arising in connection with or relating to the Property within the
meaning of Section 6011 of the Code.

 

21.                         Miscellaneous.

 

(a)                         All of the representations and warranties contained
in this Agreement, all covenants, agreements and indemnities made herein, and
all obligations to be performed under the provisions of this Agreement shall
survive Closing.

 

25

--------------------------------------------------------------------------------


 

(b)                         This Agreement shall be void and of no force or
effect if not executed by Seller and delivered to Buyer or Buyer’s attorney
within seven (7) business days after execution by Buyer and delivery to Seller.

 

(c)                          The “captions” or “headings” in this Agreement are
inserted for convenience of reference only and in no way define, describe or
limit the scope or intent of this Agreement or any of the provisions hereof.

 

(d)                         Buyer shall have the right to assign this Agreement,
and upon notice from Buyer, Seller agrees to convey the Property directly to
Buyer’s assignee provided that Buyer and/or assignee have fulfilled Buyer’s
obligations under this Agreement.  Seller shall not assign this Agreement
without the prior written consent of Buyer.  Any assignment of this Agreement by
Seller without Buyer’s prior written consent shall be null and void, and of no
force or effect.

 

(e)                          This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors and permitted
assigns.

 

(f)                           This Agreement, including the exhibits attached
hereto, contains the entire agreement as to the Property between Seller and
Buyer; and there are no other terms, obligations, covenants, representations,
statements or conditions, oral or otherwise, of any kind whatsoever concerning
this sale and purchase.  This Agreement shall not be altered, amended, changed
or modified except in writing executed by the parties hereto.

 

(g)                          This Agreement shall be construed in accordance
with the internal laws of the State of Washington, without giving effect to its
conflicts of laws provisions.

 

(h)                         All parties to this Agreement having participated
fully and equally in the negotiation and preparation hereof, this Agreement
shall not be more strictly construed, or any ambiguities within this Agreement
resolved, against either party hereto.  It is the intent of Buyer and Seller
that this Agreement be binding on both parties and not illusory. Thus, wherever
this Agreement grants Buyer or Seller discretion, which might otherwise make
this Agreement illusory, the party exercising its discretion must act reasonably
according to commercial standards.

 

(i)                             Subject to any tenants’ rights to the Property,
Seller shall deliver occupancy of the Property to Buyer at Closing.

 

(j)                            Time is of the essence of this Agreement and
Buyer and Seller hereby agree that the times provided for in this contract are
reasonable times for each party to complete its respective obligations. If any
of the times provided for in this Agreement fall on a Saturday, Sunday or legal
holiday, said times shall automatically extend to the next full business day.

 

(k)                         This Agreement may be executed or amended in
counterparts, all of which taken together shall constitute one and the same
instrument.

 

26

--------------------------------------------------------------------------------


 

(l)                             If any of the terms or conditions contained
herein shall be declared to be invalid or unenforceable by a court of competent
jurisdiction, then the remaining provisions and conditions of this Agreement, or
the application of such to persons or circumstances other than those to which it
is declared invalid or unenforceable, shall not be affected thereby and shall
remain in full force and effect and shall be valid and enforceable to the full
extent permitted by law.

 

(m)                     After the Closing, at the request of Buyer and at
Buyer’s expense, Seller shall make available to Buyer the historical financial
information in Seller’s possession regarding the operation of the Property to
the extent required by Buyer in order to prepare stand-alone audited financial
statements for such operations in accordance with generally accepted accounting
principles, as of the end of fiscal year 2013, and any required subsequent date
or period, and to cooperate (at Buyer’s expense) with Buyer and any auditor
engaged by Buyer for such purpose.

 

22.                         Disclosure.  No party may make public disclosure
with respect to this transaction before the Closing except:

 

(a)                         as may be required by law, including without
limitation disclosure required under securities laws, or by the Securities and
Exchange Commission, or by the rules of any stock exchange;

 

(b)                         to such title insurance companies, lenders,
attorneys, accountants, partners, directors, officers, employees and
representatives of any party or of such party’s advisors who need to know such
information for the purpose of evaluating and consummating the transaction,
including the financing of the transaction; and

 

(c)                          to present or prospective sources of financing.

 

23.                         Cooperation with S-X 3-14 Audit.  The Seller
acknowledges that that it is Buyer’s intention that the ultimate acquirer of the
Property will be affiliated with a publicly registered company (“Registered
Company”).  The Seller acknowledges that it has been advised that if such
acquirer is affiliated with a Registered Company, such Registered Company (and
such acquirer) are required to make certain filings with the Securities and
Exchange Commission (the “SEC Filings”) that relate to the most recent
pre-acquisition fiscal year (the “Audited Year”) and the current fiscal year
through the date of acquisition (the “Stub Period”) for the Property.  To assist
Buyer and Registered Company in preparing the SEC Filings, the Seller covenants
and agrees no later than thirty (30) days after the Closing Date, Seller shall
provide Buyer and the Registered Company with the following information (to the
extent such items are not duplicative of items contained in the Disclosure
Materials): (i) access to bank statements for the Audited Year and Stub Period;
(ii) rent roll as of the end of the Audited Year and Stub Period;
(iii) operating statements for the Audited Year and Stub Period; (iv) access to
the general ledger for the Audited Year and Stub Period; (v) cash receipts
schedule for each month in the Audited Year and Stub Period; (vi) access to
invoice for expenses and capital improvements in the

 

27

--------------------------------------------------------------------------------


 

Audited Year and Stub Period; (vii) accounts payable ledger and accrued expense
reconciliations; (viii) check register for the 3-months following the Audited
Year and Stub Period; (ix) all leases and 5-year lease schedules; (x) copies of
all insurance documentation for the Audited Year and Stub Period and (xi) copies
of accounts receivable aging as of the end of the Audited Year and Stub Period
along with an explanation for all accounts over 30 days past due as of the end
of the Audited Year and Stub Period.  In addition, no later than thirty (30)
days after the Closing Date, Seller shall provide to Buyer: (1) signed
representation letter in the form attached hereto as Exhibit “G”; (2) a signed
audit request letter in the form attached hereto as Exhibit “H”; and (3) a
signed audit response letter from Seller’s attorney in the form attached hereto
as Exhibit “I”.

 

(Signatures contained on following pages.)

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Agreement to be duly executed, under seal.

 

SELLER:

BUYER:

 

 

KENNEWICK TRIOS 2014 LLC

PHYSICIANS REALTY L.P.

 

 

 

 

By:

/s/ Robert D. Baker

 

By:

Physicians Realty Trust, its General Partner

 

 

 

 

 

Date

November 18, 2014

 

 

 

Name:

Robert D. Baker

 

 

By:

/s/ John T. Thomas

 

(Print)

 

 

 

 

Title:

Managing Member

 

Date

 

November 18, 2014

 

(Print)

 

 

Name:

John T. Thomas

 

 

 

 

 

(Print)

 

 

 

 

Title:

President and CEO

 

 

 

 

 

(Print)

 

29

--------------------------------------------------------------------------------